EXHIBIT 23.1 Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com June 3, 2013 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Lux Digital Pictures, Inc. Santa Barbara, California To Whom It May Concern: Silberstein Ungar, PLLC hereby consents to the use in the Form 10-K/A Amendment No. 1, Annual Report Pursuant to Section 3 or 15(d) of the Securities and Exchange Act of 1934, filed by StreamTrack, Inc., of our report dated December 12, 2012,except for the effects of the correction of the accounting error disclosed in Note 5, as to which the date is May 31, 2013, relating to the financial statements of StreamTrack, Inc., a Wyoming Corporation, as of and for the years ending August 31, 2012 and 2011. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC
